                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8        OPTRONIC TECHNOLOGIES, INC.,                    Case No.16-cv-06370-EJD (VKD)
                                                        Plaintiff,
                                   9
                                                                                            ORDER RE ADMINISTRATIVE
                                                  v.                                        MOTIONS TO FILE UNDER SEAL
                                  10

                                  11        NINGBO SUNNY ELECTRONIC CO.,                    Re: Dkt. Nos. 147, 161, 164
                                            LTD., et al.,
                                  12
Northern District of California




                                                        Defendants.
 United States District Court




                                  13

                                  14           In connection with briefing on plaintiff Optronic Technologies, Inc.’s (“Orion”) Motion for

                                  15   Sanctions, the parties have filed administrative motions to file under seal portions of the briefing,

                                  16   and declarations supporting and opposing those motions. Dkt. Nos. 147, 150, 161, 164, 169, 171,

                                  17   179.

                                  18           Having considered the parties’ respective submissions, the Court grants in part and denies

                                  19   in part Orion’s administrative motions, and denies defendants’ administrative motion.

                                  20   I.      BACKGROUND
                                  21           Orion asks the Court not to seal the following material, which defendants have designated

                                  22   “Confidential” or “Highly Confidential” under the protective order in this action:

                                  23           1. Administrative Motion (Dkt. No. 147); Fisher Declaration (Dkt. No. 147-1)
                                  24              a. Exhibit 1: NSE2236655
                                  25
                                                  b. Exhibit 2: SMRH-00010493
                                  26
                                                  c. Exhibit 3: Deposition Exhibit 28 (NSE00886894)
                                  27
                                                  d. Exhibit 4: Deposition Exhibit 29 (NSE00886885)
                                  28
                                              e. Exhibit 5: Deposition of Victor Ancieto, pp. 97-105
                                   1
                                              f. Exhibit 6: Deposition of Joe Lupica, pp. 97-101, 141-156, 237-240, 293-294
                                   2

                                   3          g. Exhibit 7: SMRH-0001090

                                   4          h. Exhibit 8: NSE2696900

                                   5          i. Exhibit 9: SMRH-0001170

                                   6          j. Exhibit 10: SMRH-0004865
                                   7          k. Exhibit 11: SMRH-0005999
                                   8          l. Exhibit 12: SMRH-0006029
                                   9
                                              m. Exhibit 13: SMRH-0001138
                                  10
                                              n. Exhibit 14 (Exhibits 1-8 to the May 4, 2018 Shou Declaration (Dkt. No. 148-36)):
                                  11
                                                     i. NSE00073815 and English translation
                                  12
Northern District of California




                                                     ii. NSE00073824 and English translation
 United States District Court




                                  13
                                                    iii. NSE00073849 and English translation
                                  14
                                                    iv. NSE00073780 and English translation
                                  15
                                                     v. NSE00075606 and English translation
                                  16

                                  17          o. Exhibit 15 (Exhibits 1-2 to the July 24, 2018 Shou Declaration (Dkt. No. 148-37)):

                                  18                 i. NSE2225456 and English translation

                                  19          p. Exhibit 16 (Exhibits 1-2 to the September 5, 2018 Shou Declaration (Dkt. No. 148-
                                                 38)):
                                  20
                                                     i. NSE2231002 and English translation.
                                  21
                                              q. Exhibit 17: Portions of Orion’s motion
                                  22
                                       2. Administrative Motion (Dkt. No. 164); Fisher Declaration (Dkt. No. 164-1)
                                  23

                                  24          a. Exhibit 1 (Exhibit 1 to the Fisher Declaration (Dkt. No. 165-1)): Rule 30(b)(6)
                                                 Chiu deposition, pp. 193-197
                                  25
                                              b. Exhibit 2 (Exhibit 3 to the Fisher Declaration (Dkt. No. 165-1)): NSE2701120
                                  26
                                              c. Exhibit 3 (Exhibit 7 to the Fisher Declaration (Dkt. No. 165-1)): Deposition of Joe
                                  27             Lupica, pp. 277-278
                                  28          d. Exhibit 4: Portions of Orion’s reply brief
                                                                                   2
                                             3. Administrative Motion (Dkt. No. 171 – section I); Fisher Declaration (Dkt. No. 171-1)
                                   1
                                                    a. Exhibit 14: Portions of Orion’s Opposition to Defendants’ Administrative Motion
                                   2
                                                       to Strike and for Leave to File a Sur-Reply
                                   3
                                                    b. Exhibit 15 (Exhibits 1-2 to October 3, 2018 Shou Declaration:
                                   4
                                                            i. NSE2701120 and English translation
                                   5
                                                    c. Exhibit 16: Deposition of Peter Ni, pp. 221, 229, 270-71, 280
                                   6
                                                    d. Exhibit 17: Email and attachments
                                   7

                                   8   Dkt. Nos. 147, 164, 171. Defendants Ningbo Sunny Electronic Co., Ltd., Sunny Optics, Inc., and

                                   9   Meade Instruments Corp. ask the Court to seal some, but not all, of this material. See Dkt. Nos.

                                  10   150, 169, 179.

                                  11            In addition, defendants ask the Court not to seal the following material, designated by

                                  12   Orion as “Highly Confidential” under the protective order in this action:
Northern District of California
 United States District Court




                                  13         1. Administrative Motion (Dkt. No. 161); Caseria Declaration (Dkt. No. 161-1)

                                  14                a. Exhibit H to the Caseria Declaration (Dkt. No. 162-1): OTB01220623
                                  15                b. Exhibit K to the Caseria Declaration (Dkt. No. 162-1): OTB01223198
                                  16                c. Portions of defendants’ opposition brief
                                  17
                                       Dkt. No. 161. Orion did not file a declaration in response to defendants’ administrative motion.
                                  18
                                  19   II.      LEGAL STANDARDS

                                  20            Civil Local Rule 79-5 requires that where a party seeks to file under seal a document

                                  21   designated as confidential by the opposing party pursuant to a protective order, the designating

                                  22   party must submit a declaration establishing the material sought to be sealed meets the applicable

                                  23   criteria for sealing. Civil L.R. 79-5(e)(1). In addition, the request to seal must be narrowly

                                  24   tailored to seal only the sealable material. Civil L.R. 79-5(d). In considering a sealing request, the

                                  25   Court begins with the strong presumption in favor of access by the public to judicial records and

                                  26   documents. Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178-79 (9th Cir. 2006).

                                  27            Where the judicial records at issue relate to dispositive motions or other motions that are

                                  28   more than “tangentially related” to the merits of the case, the party seeking to seal the records

                                                                                          3
                                   1   must overcome the presumption by offering “compelling reasons supported by specific factual

                                   2   findings that outweigh the general history of access and the public policies favoring disclosure.”

                                   3   Id. at 1178-79 (internal quotation marks and citation omitted). Compelling reasons to seal judicial

                                   4   records may exist when those records are filed for an improper purpose, such as to release trade

                                   5   secrets. Id. at 1179. However, the fact that disclosure of the records may lead to a party’s

                                   6   embarrassment or even exposure to further litigation does not, without more, require the Court to

                                   7   seal its records. Id.

                                   8           The strong presumption of public access does not apply to judicial records that are not

                                   9   related, or only tangentially related, to the merits of a case. Center for Auto Safety v. Chrysler

                                  10   Group, LLC, 809 F.3d 1092, 1101 (9th Cir.), cert. denied sub nom. FCA U.S. LLC v. Ctr. for Auto

                                  11   Safety, 137 S. Ct. 38 (2016); Kamakana, 447 F.3d at 1179. For such records, a party seeking to

                                  12   seal documents or information must meet the lower “good cause” standard of Rule 26(c) of the
Northern District of California
 United States District Court




                                  13   Federal Rules of Civil Procedure. Center for Auto Safety, 809 F.3d at 1098-99; Kamakana, 447

                                  14   F.3d at 1179-80. The “good cause” standard requires a particularized showing that disclosure will

                                  15   cause specific prejudice or harm. Phillips ex rel. Estates of Byrd v. General Motors Corp., 307

                                  16   F.3d 1206, 1210-11 (9th Cir. 2002) (citation omitted).

                                  17           Orion argues that the “compelling reasons” standard governs the Court’s consideration of

                                  18   the parties’ sealing requests and objections thereto because its motion for sanctions relates to the

                                  19   merits of the case. See Dkt. No. 147 at 1. Defendants do not dispute the application of this

                                  20   standard, and in fact, they invoke it in support of their own administrative motion not to seal

                                  21   Orion’s documents. See Dkt. No. 150, 161.

                                  22           The parties’ apparent agreement notwithstanding, the Court is not entirely convinced the

                                  23   “compelling reasons” standard applies here. Orion’s motion for sanctions is based on defendants’

                                  24   purported abuse of the discovery process, including the inadequacy defendants’ responses to

                                  25   interrogatories and requests for admission, and their failure to timely comply with Orion’s

                                  26   document requests and court orders. See Dkt. No. 148. Although Orion does seek a wide array of

                                  27   sanctions, including evidentiary sanctions and a jury instruction permitting adverse inferences to

                                  28   be drawn, which (if granted) could impact the outcome of the case, its arguments in support such
                                                                                         4
                                   1   sanctions concern defendants’ conduct in discovery and not the underlying merits of the case.

                                   2   However, in view of defendants’ concession on this point, and their reliance on the higher

                                   3   standard in aid of their own motion not to seal, the Court applies the “compelling reasons”

                                   4   standard to both parties’ administrative motions.

                                   5   III.   DISCUSSION
                                   6          A.      Orion’s Administrative Motion (Dkt. No. 147)
                                   7                  1.     NSE2236655
                                   8          In opposing Orion’s motion not to seal, defendants argue for sealing only one document,

                                   9   NSE2236655-56 (Dkt. No. 147-4), and the portion of Orion’s motion for sanctions that refers to

                                  10   that document, (Dkt. No. 147-36 at 14:10-13). According to defendants’ declarant, Mr. Chiu, the

                                  11   document at issue is an email exchange among executives of defendant Meade in March 2014

                                  12   concerning possible business strategies to increase sales and improve the quality of Meade’s
Northern District of California
 United States District Court




                                  13   products following a visit by engineers from another company. The email exchange includes a

                                  14   discussion of Meade’s product testing methodology and results and discusses a substantial product

                                  15   return from a distributor. Mr. Chiu asserts that disclosure of this information to Meade’s

                                  16   competitors would allow those competitors to undermine Meade’s business relationships. Dkt.

                                  17   No. 150. Defendants have designated the email exchange “Confidential” under the protective

                                  18   order. Orion contends that email exchange may be disclosed on the public record because it

                                  19   describes a visit to Meade by third parties that occurred more than four years ago. Dkt. No. 147 at

                                  20   2.

                                  21          Defendants have established that portions of the email exchange in NSE2236655-56

                                  22   contain competitively-sensitive information concerning the quality of Meade’s products and its

                                  23   strategies for addressing quality concerns. There is nothing to suggest that discussion of these

                                  24   matters in the email exchange (as opposed to the visit that prompted the exchange) included third

                                  25   parties. However, defendants have not established that the document is sealable in its entirety. In

                                  26   particular, Mr. Chiu does not explain why the general reference to cooperation among companies

                                  27   that begins the email exchange on NSE2236655 contains sealable information (e.g., trade secrets

                                  28   or other competitively-sensitive information), and he does not explain how this portion of the
                                                                                           5
                                   1   email exchange would cause competitive prejudice or harm to defendants.

                                   2          The Court concludes that defendants have not offered a compelling reason to seal the email

                                   3   header and the highlighted text on the first page of NSE2236655-56 (Dkt. No. 147-4). These

                                   4   portions of the document must be filed publicly; the remainder of the document may be filed

                                   5   under seal. Similarly, the Court concludes that the corresponding portion of Orion’s motion for

                                   6   sanctions, Dkt. No. 147-36 at 14:10-13, also must be filed publicly.

                                   7                  2.     Other Materials
                                   8          Defendants object in passing that “many” of the other exhibits in Orion’s administrative

                                   9   motion “are wholly irrelevant and unnecessary” to the motion for sanctions, and they invite the

                                  10   Court to “exercise its inherent authority to strike the unnecessary and immaterial exhibits.” Dkt.

                                  11   No. 150. Defendants have not identified the exhibits they challenge on this basis or explained

                                  12   why they are irrelevant and unnecessary. The Court is not going to do this work for them. These
Northern District of California
 United States District Court




                                  13   remaining materials must be filed on the public record.

                                  14          B.      Orion’s Administrative Motion (Dkt. No. 164)
                                  15                  1.     NSE2701120
                                  16          In opposing Orion’s motion not to seal, defendants argue that only one document,

                                  17   NSE2701120-21 (Dkt. No. 164-6), should be filed under seal. Dkt. No. 169 at 2. According to

                                  18   defendants’ declarant, Mr. Chiu, this document is an email exchange among defendants’

                                  19   executives in December 2013. The document is written in Chinese, and the Court initially was not

                                  20   provided a translation. Defendants have designated the document “Highly Confidential” under the

                                  21   protective order. Mr. Chiu says that the email attaches a report that includes information relating

                                  22   to Ningbo Sunny’s pre-acquisition evaluation of Meade as well as an update on a patent dispute

                                  23   involving defendants, and that it also includes details of the component pricing Ningbo Sunny

                                  24   negotiated, production and supply issues the company was experiencing, and a loan it was

                                  25   attempting to obtain. Defendants argue that the email reveals their business and legal strategies,

                                  26   and if disclosed could cause them competitive harm. In addition, defendants point out that the

                                  27   only reason the document is cited at all in Orion’s reply is as an example of a recent production of

                                  28   documents from Mr. Ni’s files. Dkt. No. 169. In fact, defendants separately moved to strike this
                                                                                        6
                                   1   document on the basis that it has no bearing on any issue in dispute. See Dkt. Nos. 168, 169.

                                   2   Orion does not contest defendants’ characterization of the document or of the reason Orion refers

                                   3   to it in Orion’s reply brief.

                                   4             Defendants have established that the email exchange NSE2701120-21 contains

                                   5   competitively-sensitive legal and business information that is likely to cause harm to defendants if

                                   6   publicly disclosed. In view of the fact that an English translation of the document was provided in

                                   7   support of Orion’s sanctions motion, it appears that its contents (as opposed to its date of

                                   8   production) are not particularly pertinent to the matters raised in Orion’s motion for sanctions.

                                   9   The Court concludes that compelling reasons exist to seal the NSE2701120-21 (Dkt. No. 164-6) in

                                  10   its entirety. The document may remain under seal.

                                  11                    2.      Other Materials
                                  12             Defendants do not argue that any of the other materials in this administrative motion
Northern District of California
 United States District Court




                                  13   should be filed under seal. Accordingly, the remaining materials must be filed on the public

                                  14   record.

                                  15             C.     Orion’s Administrative Motion (Dkt. No. 171 – Section I)
                                  16             The first section of this administrative motion concerns documents filed in support of

                                  17   Orion’s opposition to defendants’ motion for leave to file a sur-reply. Orion asks the Court not to

                                  18   seal Exhibits 14, 15 and 16 to the Fisher Declaration, but stipulates to the sealing of the portion of

                                  19   Exhibit 17 that includes defendants’ privilege log. Defendants do not argue that Exhibit 16,

                                  20   excerpts of Mr. Ni’s deposition, should be sealed. This leaves Exhibits 14 and 15 in dispute.

                                  21   Defendants also request that portions of Exhibit 17 preceding the privilege log be sealed to prevent

                                  22   potential disclosure of confidential information related to that log.

                                  23             Exhibit 15 (Dkt. No. 171-32) to the Fisher Declaration is NSE2701120-21, the same

                                  24   document discussed above (Administrative Motion (Dkt. No. 164)) and its English translation.

                                  25   Exhibit 14 is Orion’s opposition to defendants’ motion for leave to file a sur-reply. The

                                  26   highlighted portions of Exhibit 14 (Dkt. No. 171-30) at 2:12-15 refer to Exhibit 15, and the

                                  27   highlighted portions at 3:21-28 include a screen shot of a portion of Exhibit 17. The parties make

                                  28   the same arguments in favor of, and against, sealing NSE2701120-21 as before. For the reasons
                                                                                          7
                                   1   already discussed, the Court finds compelling reasons exist for NSE2701120-21, and its English

                                   2   translation, to remain under seal. Similarly, the Court concludes that compelling reasons also exist

                                   3   to seal Exhibit 17 in its entirety, as well as the highlighted portions of Orion’s opposition that refer

                                   4   to that document and to the contents of Exhibit 17.

                                   5            D.      Defendants’ Administrative Motion (Dkt. No. 161)
                                   6            Defendants ask the Court not to seal two documents that Orion has designated “Highly

                                   7   Confidential” under the protective order: OTB01220623 and OTB01223198. They also request

                                   8   that they be permitted to publicly file portions of their opposition to Orion’s sanctions motion that

                                   9   refer to those documents. Orion did not file a declaration establishing that these documents meet

                                  10   the applicable criteria for sealing, as required by Civil L.R. 79-5(e)(1). Accordingly, the

                                  11   documents must be filed on the public record.

                                  12   IV.      CONCLUSION
Northern District of California
 United States District Court




                                  13            In summary, the following material may remain under seal:

                                  14         Dkt. No.    Document                         Under Seal
                                  15
                                             147-4       Fisher Declaration (Dkt. No.     All portions of the document, except for the
                                  16                     147-1), Exhibit 1                header and the highlighted text on the first
                                                                                          page of NSE2236655-56
                                  17
                                             164-6       Fisher Declaration (Dkt. No.     NSE2701120-21 – entire document
                                  18                     164-1), Exhibit 2
                                  19         171-30      Fisher Declaration (Dkt. No.     Highlighted portions at 2:12-15 and 3:21-28
                                  20                     171-1), Exhibit 14               only

                                  21         171-32      Fisher Declaration (Dkt. No.     NSE2701120-21 and English translation –
                                                         171-1), Exhibit 15               entire document
                                  22
                                             171-36      Fisher Declaration (Dkt. No.     Email and attachments
                                  23                     171-1), Exhibit 17
                                  24
                                                The following material must be filed in the public record four days after entry of this order:
                                  25
                                             Dkt. No.    Document                         Public Record
                                  26
                                  27         147-6,      Fisher Declaration (Dkt. No.     Entire documents
                                             147-8,      147-1), Exhibits 2-17
                                  28         147-10,
                                                                                          8
                                          147-12,
                                   1      147-14,
                                   2      147-16,
                                          147-18,
                                   3      147-20,
                                          147-22,
                                   4      147-24,
                                          147-26,
                                   5
                                          147-28,
                                   6      147-30,
                                          147-32,
                                   7      147-34,
                                          147-36
                                   8
                                          164-4,     Fisher Declaration (Dkt. No.   Entire documents
                                   9      164-8,     164-1), Exhibits 1, 3 and 4
                                  10      164-10

                                  11      161-5,     Caseria Declaration (Dkt.      Entire documents
                                          161-6      No. 161-1), Exhibits H and
                                  12                 K
Northern District of California
 United States District Court




                                  13      161-4      Defendants’ Opposition to      Entire document
                                                     Plaintiff Optronic
                                  14
                                                     Technologies, Inc.’s Motion
                                  15                 for Sanctions at 13:5-6 and
                                                     14:7-8.
                                  16
                                          171-34     Fisher Declaration (Dkt. No.   Entire document
                                  17                 171-1), Exhibit 16
                                  18
                                             IT IS SO ORDERED.
                                  19
                                       Dated: December 14, 2018
                                  20

                                  21

                                  22                                                          VIRGINIA K. DEMARCHI
                                                                                              United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    9
